 

 

wm Se lA

10
11
12

13,

14
15
16
17

-18

19
20

21

22
23
24
25

26

spn

COMPANY, a foreign insurer,

 

 

Case 2:18-cv-01287-JLR Document 93 Filed 02/18/20 Page 1 of 32

The Honorable James L. Robart

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON AT SEATTLE

NAXOS, LLC, d/b/a Spiros Greek Restaurant,
Plaintiff, No. 2:18-cy-01287-JLR

Vv. [PROPOSED PRETRIAL ORDER

AMERICAN FAMILY INSURANCE

Defendant.

 

 

I. JURISDICTION

Jurisdiction is vested in this Court by virtue of 28 U.S.C. § 1332 on the basis of diversity—
Plaintiff Naxos, LLC (“Naxos”) is a citizen of the State of Washington and Defendant American
Family Insurance Company (‘American Family”) is a citizen of the State of Wisconsin—and the
amount in controversy exceeding the jurisdictional amount of $75,000.

Il. CLAIMS AND DEFENSES
A. Plaintiff Naxos, LLC.

Plaintiff Naxos will pursue at trial the following claims against Defendant American

Family:

1, American Family committed the tort of insurance bad faith by failing to perform a
[PROPOSED] PRETRIAL ORDER KELLER ROHRBACK L.L.P.
(2:18-cv-01287-JLR) - 1 4204 Thitd Avenue, Suite 3200

Seattle, WA 98101-3052
TELEPHONE: (206) 623-1900
FACSIMILE: (206) 623-3384

 

 

 
 

oOo CO sD N

10
11

12

13
14

15,

16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:18-cv-01287-JLR Document 93 Filed 02/18/20 Page 2 of 32

full and fair investigation of Naxos’s insurance elaim and by elevating its interests above Naxos’s
interests.

2. American Family committed the tort of negligence by failing to perform a full and
fair investigation of Naxos’s insurance claim and by elevating its interests above Naxos’s interests.

3. American Family violated the Consumer Protection Act both by committing an
unfair or deceptive act or practice in trade of commerce causing injury to Naxos’s property and by |
violating WAC 284-30-330, WAC 284-30-370; and WAC 284-30-380.

4,. American Family violated the Insurance Fair Conduct Act by unreasonably denying
Naxos’s insurance claim and by unreasonably denying payment of benefits and American Family
is liable for exemplary damages based on this and its violation of WAC 284-30-330; WAC 284-
30-370; and WAC 284-30-380,

5. American Family breached the ingurance contract by failing to perform contractual |
duties when due.

Plaintiff Naxos will pursue the following affirmative defenses:

1. American Family is estopped from contesting coverage.

2. Naxos did not commit fraud or make any intentional misrepresentations in the
application for insurance or the claim for insurance benefits.

B. Defendant American Family.

Defendant American Family will pursue at trial the following claims against Plaintiff
Naxos:

1. Naxos breached the terms of the applicable insurance contract by its representatives
making material misrepresentations and concealing material information from American Family,
both in the inception of the contract and in the investigation of Naxos’s insurance claim,

[PROPOSED] PRETRIAL ORDER KELLER ROURBACK L.L.P.

(2:18-ev-01287-JLR} - 2 1201 Third Avenue, Sulle 3200
Seattle, WA 98101-3052

TELEPHONE: (206) 623-1900

FACSIMILE: (266) 623-3384

 

 
10
11
12

. Bil

14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:18-cv-01287-JLR Document 93 Filed 02/18/20 Page 3 of 32

2, Naxos has an affirmative duty to provide accurate, honest and complete
information, and failed to do so. This failure has caused American Family to incur damages as a
result.

3, Naxos has committed bad faith and violated the CPA through its actions of
misrepresentation and concealment.

Defendant American Family will pursue the following affirmative defenses:

1. Atall times material, American Family’s investigation and adjustment of the claims
have been reasonable, in compliance with the terms and conditions of the insurance contract, and
in compliance with Washington State law in light of the facts and circumstances surrounding the

loss and claims submitted. As a result, all of Naxos’s extra-contractual claims are without merit.

2. At all times relevant American Family's actions were justified.
| 3. To the extent that American Family had any duties to the Naxos, American Family
fulfilled those duties. |
4, Naxos’s damages, if any, were proximately caused or contributed to by Naxos’s

own acts and/or omissions.
| 5, Naxos has failed to mitigate its damages.

6. Any injuries suffered by Naxos were caused in whole or in part by Naxos,
individually, and/or third persons or entities and American Family is entitled to allocation of fault
under RCW 4.22 et seq.

7, Naxos’s loss, if any, may have been caused or contributed to by superseding and/or
intervening acts over which American Family had no control or responsibility,

8. Should Naxos recover any damages, American Family is entitled to setoff in the

amount of any money already paid to Naxos.

[PROPOSED] PRETRIAL ORDER KELLER ROHRBACK L.L.P.

(2:18-cv-01287-JLR) - 3 1201 Third Avenue, Sulte 3200
Seattle, WA 98104-3052

TELEPHONE: (206) 623-1900.

FACSIMILE: (206) 6293-3384

 

 
 

wo ee YS bw

Oo CO “DR

10
ll
12

A3,

14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:18-cv-01287-JLR Document 93 Filed 02/18/20 Page 4 of 32

9. Naxos made intentional misrepresentations and/or concealments of material fact to

American Family.
10. | Naxos breached their respective obligations of good faith and fair dealing and

therefore is not entitled to any recovery.
11. Naxos acted in bad faith.
12. Naxos’s claims are barred, in whole or in part, by the doctrine of unclean hands.

TH. ADMITTED FACTS

_ The following facts are admitted or otherwise undisputed between the parties;

1. This case involves a black water event occurring at Spiros Greek Restaurant in the
summer of 2015.

2. Spiros Greek Restaurant was operated by Naxos, LLC.

3, Asa result, all business activities at Spiros were shut down. .

4, Naxos notified Ametican Family of the loss on August 6, 2015.

5. Naxos held a Businessowners Policy issued by American Family, numbered
46X2414102, which was in effect at the time of the loss.

6. Naxos retained 1-800 Water Damage, a water mitigation company, to mitigate and
remediate the loss.

7. American Family retained Servpro to inspect the site and review 1-800 Water
Damage’s scope of repair.

8. Servpro concurred with 1-800’s proposed scope, which included removal of the
flooring in the kitchen/pantry area, flood cutting the walls, and removal of Naxos’s kitchen
equipment.

9, On August 31, 2015, in response to a request from American Family, 1-800 advised

[PROPOSED] PRETRIAL ORDER - KELLER ROURBACK L.L.P.

(2:18-cv-01287-JLR) - 4 1201 Third Avenue, Suite 3200
Seattle, WA 98101-3052

TELEPHONE: (206) 625-1000

FAGSIMILE: {206} 623-3384

 

 
 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:18-cv-01287-JLR Document 93 Filed 02/18/20 Page 5 of 32

that the cost of remediation would be between $85,000 and $100,000, plus pump out and solid
removal.

10. On September 4, 2015, American Family retained an independent adjuster, who
speculated that the leak may have been ongoing prior to the reported loss.

11. American Family hired an engineer, Scott Thomas of CASE Forensics, and issued
a Reservation of Rights letter on September 11, 2015, indicating there might not be coverage for
the loss.

12. Naxos contacted American Family on September 15, 2015, expressing concern
about the delay in the investigation of the loss.

13. On October 1, 2015, American Family advised engineer Scott Thomas that he may
cease investigation into the cause of the loss.

14, Thomas recommended that an industrial hygienist be contacted if questions gurface
regarding proper remediation.

15. American Family first issued payment to Naxos related to the structural loss on
October 22, 2015, in the amount of $43,732.48.

16, By February 1, 2016, Naxos had hired Armata Construction out of its own funds to
take over remediation from 1-800.

17, In March 2016, Naxos retained Dudley Gaouette, a public adjuster with Adjusters
International.

18. Susan Evans, an industrial hygienist, visited the site twice and issued a report
documenting her findings and remediation of the loss and outlining a protocol to remediate the
contamination discovered. |

19, Evans later re-inspected the site in December 2016 — after Armata had performed

[PROPOSED] PRETRIAL ORDER IKKELLER ROURBACK L.L.P.

(2:18-cv-01287-JLR) - 5 1201 Third Avenue, Sulte 3200
Seattle, WA 98101-3052

TELEPHONE: (206) 623-1900

FACSIMILE; (208) 623-3364

 

 
 

ho

oO fo YN WN eH SP WD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:18-cv-01287-JLR Document 93 Filed 02/18/20 Page 6 of 32

selective demolition at the site allowing further access and investigation — and supplemented her
report. |

20. Evans’ supplemental report, issued on January 17, 2017, recommended a protocol
that included removal of kitchen flooring, contaminated floor joists, and removal of pipes.

21. Armata used the Evans protocol to prepare its repair bid for the building, which |
totaled $624,519 at replacement cost value.

22. American Family retained Madsen Kneppers & Associates (MKA), a consultant,
to review the costs and scope of repairs.

23. MKA provided an estimate on October 19, 2016 of $342,368, reduced to $265,882
with depreciation to actual cash value, and subtracting the costs of supposed code upgrades.

24. In November 2016, American Family paid Naxos $221,149.88, crediting the prior
October 2015 payment. | a | ok

25. Naxos demanded appraisal of the amount of loss in June 2017.

26. After Naxos demanded appraisal, American Family retained its own industrial
hygienist at the urging of its appomted appraiser.

27. On March 6, 2018, the Appraisal Panel issued an Appraisal Award, signed by all
three members of the Appraisal Panel, finding the value of Naxos’s claimed loss for the building
and BPP to be $658,921 in replacement cost value ($566,209.17 in actual cash value).

28. Naxos filed the instant action against American Family on August 10, 2018.

29. Naxos served a notice on American Family under the Insurance Fair Conduct Act
more than 20 days before filing this action.

30. Determining coverage, the cost to repair the building, the value of contents, and the

loss of business income were all material aspects of the claim.

[PROPOSED] PRETRIAL ORDER KELLER ROHRBACK L.L.P.

(2:18-cv-01287-JLR) - 6 1201 Third Avenue, Suite 3200
Seattle, WA 99101-3052

TELEPHONE: (206) 623-1900

FACSIMILE: (206) 623-3384

 

 
Oo CO “EN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:18-cv-01287-JLR Document 93 Filed 02/18/20 Page 7 of 32

IV. ISSUES OF LAW

The following are the issues of law to be determined by the Court:

1, Whether American Family committed insurance bad faith;

2, Whether American Family violated the Washington Consumer Protection Act;

3, Whether American Family violated the Washington Insurance Fair Conduct Act;

4, Whether American Family cormmitted the tort of negligence; and

5. Whether American Family should be estopped from contesting coverage.

In addition to Naxos’s issues of law, American Family raises the following issues of law
as a counterclaim:

1. Whether Naxos and/or its representatives intentionally misrepresented or concealed
any material fact.

2, Whether Naxos is judicially estopped from secking more than $6,300.00 in :
damages to BPP because of Naxos’ declarations regarding such in their bankruptcy case no. 14-
15859. |

3. Whether Naxos’ claims asserted against American Family should be dismissed
when Naxos’ representatives misrepresented numerous facts and presented fraudulent information.

4. Whether Naxos breached the terms. of the applicable insurance contract by its
representatives making material misrepresentations and concealing material information from
American Family, both in the inception of the contract and in the investigation of Plaintiffs
insurance claim.

5. Whether Naxos has an affirmative duty to provide accurate, honest and complete
information, and failed to do so.

6, Whether Naxos has committed bad faith and violated the CPA through its actions

' [PROPOSED] PRETRIAL ORDER KELLER ROHRBACK L.L.P.

(2:18-cy-01287-TLR) - 7 1204 Third Avenue, Sulte 3200
Seattle, WA 98101-3052

TELEPHONE: (206) 623-1900

FACSIMILE; (206) 623-9584

 

 
Oo co ~D N

10
11
12
13
14
15
16
17
18
19
20
21
22

23
24

25
26

 

 

Case 2:18-cv-01287-JLR Document 93 Filed 02/18/20 Page 8 of 32

of misrepresentation and concealment.
| 7. Whether Ametican Family’s actions were justified.
8. Whether Naxos’ damages, if any, were proximately caused or contributed to by
Plaintiff's own acts and/or omissions.
9, Whether Naxos failed to mitigate its damages.
10. ‘Whether injuries suffered by Naxos were caused in whole or in part by Plaintiff,
individually, and/or third persons or entities.
11. Whether Naxos’ loss, if any, may have been caused or contributed to by
superseding and/or intervening acts over which American Family had no control or responsibility.
12, Whether Naxos breached their respective obligations of good faith and fair dealing
and therefore is not entitled to any recovery.
13. Whether Naxos’ claims are barred, in whole or in part, by the doctrine of unclean
hands. |
/Yv:z EXPERT WITNESSES
A. Plaintiff's Expert Witnesses:
1, Dennis Smith WILL TESTIFY
4800 Fremont Avenue North, Suite 202
Seattle, WA 98103
_ Mr. Smith has knowledge and opinions concerning American Family’s unreasonable claim
handling and investigation consistent with the expert report he prepared.
2, -Bill Partin . WILL TESTIFY
Mueller & Partin
400 108" Avenue NE, Suite 615
Bellevue, WA 98004

Mr. Partin has knowledge and opinions concerning the economic damages of Naxos’s

building and business consistent with the expert report he prepared.

[PROPOSED] PRETRIAL ORDER KELLER ROHRBACK L.L.P.

(2:18-cv-01287-JLR) - 8 1201 Third Avenue, Suite 3200
Seattle, WA 99104-3052

TELEPHONE: (206) 623-1900

FACSIMILE: (208) 623-3384

 

 
BR ww bh

~r NO OA

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:18-cv-01287-JLR Document 93 Filed 02/18/20 Page 9 of 32

3. Susan Evans, CIH, CSP, P.E. . WILL TESTIFY
ESI
700 South Industrial Way
Seattle, WA 98108

Ms. Evans has knowledge and opinions concerning the scope of damage and necessary
remediation for Naxos’s building consistent with the declaration and reports she prepared.

4. Ryan Miletech WILL TESTIFY
Armata Construction Services, LLC
1416 NW 46" Street, Suite 105
Seattle, WA 98107

Mr, Miletech has knowledge and opinions concerning the repair bid for Naxos’s building
consistent with the declaration and repair bid he prepared.
5. Mark A. Schaefer, P.E., S.E. POSSIBLE WITNESS
Pacific Engineering Technologies, Inc.

2150 North 107" Street, Suite 320
Seattle, WA 98133

Mr. Schaefer has knowledge and opinions concerning the engineering drawings used in the
repair bid for Naxos’s building consistent with the declaration he prepared.

B. Defendant’s Expert Witnesses:
1. Melody Ewers, CPA, CFF, CFE WILL TESTIFY
Baker Tilly Virchow Krause, LLP
5335 Meadows Road, Suite 230
Lake Oswego, OR 97035-3189

Ms. Ewers has knowledge and opinions concerning the payroll, bookkeeping, and finances
of Naxos LLC, as well as the economic damages of Naxos LLC consistent with the expert reports
she prepared.

Plaintiff Naxos objects to any testimony at trial from Defendant American Family’s
experts #2-6 below because they were not previously disclosed as experts, nor has American

Family met any of the requirements contained in FRCP 26(a)(2) with respect to each witness:

[PROPOSED] PRETRIAL ORDER KELLER ROHRBACK L.L.P.

(2:18-cy-01287-JLR) - 9 1201 Third Avenue, Suite 3200
. Seattle, WA 98101-3052

TELEPHONE; (206) 623-1900

FACSIMILE: (208) 623-3384

 

 
kk we bw

Case 2:18-cv-01287-JLR Document 93 Filed 02/18/20 Page 10 of 32

2. Tim Hanley MAY TESTIFY |
Farrell & Associates Insurance Claims Services, Inc.
PO Box 1144
Lake Oswego, OR 97035
Tel: (503) 697-5870

Mr. Hanley is an independent adjuster hired by American Family to inspect the premises
and provide a second opinion on the loss and may testify regarding Naxos, LLC’s claims and

alleged damages as well as the circumstances surrounding the incident and other relevant

 

oO 73 ss Hr br

10
11
12

13

14
15
16
17
18
19
20
21
22
23
24
25
20

[PROPOSED] PRETRIAL ORDER
(2:18-cv-01287-JLR) - 10 , 1201 Third Avenue, Suite 3209

 

 

information,
3, Scott Thomas MAY TESTIFY
CASE Forensics Corporation
23109 55th Ave West

Mountlake Terrace, WA 98043

Mr. Thomas is an engineer with CASE Forensics who investigated the subject incident and
may testify regarding Naxos’ claims and alleged damages as well as the circumstances surrounding

the incident and other relevant information.

4, Brian Jones MAY TESTIFY
BELFOR Property Restoration
4320 § 131st PI, Suite 100
Seattle, WA 98168

Mr. Jones. is a Senior Project Manager for BELFOR who was hired by American Family
to inspect the premises and provide a second opinion on the loss and may testify regarding Naxos’
claims and alleged damages as well as the circumstances surrounding the incident and other

relevant information.

5. Frank Riordan MAY TESTIFY
A.R.C.H, Consulting Group, LLC
5607 Keystone PIN, Suite B
Seattle, Washington 98103

Mr. Riordan is a Certified Industrial Hygienist hired by American Family to inspect the

Seattle, WA 98101-3052
TELEPHONE: (206) 623-1900
FACSIMILE: (206) 623-3384

KELLER ROHRBACK L.L.P.

 

 
10
11
12

413

14
15
16
17
18
19
20)
21
22
23
24
25
26

 

 

Case 2:18-cv-01287-JLR Document 93 Filed 02/18/20 Page 11 of 32

site and prepare a remediation protocol and may testify regarding Naxos’ claims and alleged
damages as well as the circumstances surrounding the incident and other relevant information.

6, Mike Galiato MAY TESTIFY
Madsen, Kneppers & Associates, Inc.
2370 130th Ave NE, Suite 100
Bellevue, WA 98005

Mr. Galiato is an engineering consultant who was brought in with BELFOR to inspect the |
premises and provide a second opinion on the loss and may testify regarding Naxos’ claims and
alleged damages as well as the circumstances surrounding the incident and other relevant

information.

VIL OTHER WITNESSES
A. Plaintiff’s Other Witnesses:

1. Dudley Gaouette oo . _, WILL TESTIFY
4300 26" Ave W
Seattle, WA 98199

Mr. Gaouette was retained by Naxos in response to American Family’s unreasonable claim
handling and investigation. Mr, Gaouette also represented Naxos at appraisal.

2. Trina Loukas WILL TESTIFY
c/o Lether & Associates, PLLC
1848 Westlake Ave N, Suite 100
Seattle, WA 98109

Ms, Loukas worked as a manager at Spiros Greek Restaurant and has knowledge
surrounding the substance of events, the timeline of events, and the damage to Naxos’s property.

3. Gayle Anderson WILL TESTIFY
c/o Lether & Associates, PLLC
1848 Westlake Ave N, Suite 100
Seattle, WA 98109

Ms. Anderson was retained to help manage Naxos’s insurance claim with American Family

and has knowledge surrounding the substance of events, the timeline of events, and the damage to

[PROPOSED] PRETRIAL ORDER , KELLER ROHRBACK L.L.P.

(2:18-cv-01287-JLR) - 11 1204 Third Avenue, Sulte 3200
Sealtle, WA 98101-3052

TELEPHONE: (206) 623-1900

FACSIMILE: (206) 623-3384

 

 
 

wm F&F Ww bw

“SON

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:18-cv-01287-JLR Document 93 Filed 02/18/20 Page 12 of 32

Naxos’s property.
4, American Family by 30(b)(6) Deponent WILL TESTIFY
c/o Cole | Wathen | Leid | Hall P.C.

1505 Westlake Ave N, Suite 700
Seattle, WA 98109

American Family’s 30(b)(6) deponent representatives have knowledge regarding the
substance of events, the timeline of events, American Family’s claim handling and investigation,
and American F amily’s relevant policies and procedures.

5. Audrey Zambrano POSSTBLE WITNESS
13110 14 Ave $
Burien, WA 98168
(253) 327-0229

Ms. Zambrano worked as a manager at Spiros Greek Restaurant and has knowledge
surrounding the restaurant’s business operation.

6. Kara Harvick POSSIBLE WITNESS
303 17" St SE #8
Auburn, WA 98002
(253) 293-2753

Ms. Harvick worked at Spiros Greek Restaurant and has knowledge surrounding the
restaurant’s business operation.
B. Defendant’s Other Witnesses;
1. Dudley Gaouette WILL TESTIFY
Adjusters International Pacific Northwest, Inc.
4300 26% Ave W
Seattle, WA 98199

Mr. Gaouette was retained by Naxos as a Public Adjuster and represented Naxos as a

30(b)(6) representative,

2. Trina Loukas , WILL TESTIFY
c/o Lether Law Group
1848. Westlake Ave N, Suite 100
Seattle, WA 98109
[PROPOSED] PRETRIAL ORDER KELLER ROHRBACK L.L.P.
(2:18-cv-01287-JLR) - 12 1201 Third Avenue, Suita 3200

Seattle, WA 98101-3052
TELEPHONE: (206) 623-1900
FACSIMILE: {206} 623-3384

 

 
 

ho

& Ww

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

TH MN

 

 

Case 2:18-cv-01287-JLR Document 93 Filed 02/18/20 Page 13 of 32

Ms. Loukas claims to be a manager at Spiros Greek Restaurant and has knowledge
sutrounding the substance of events, the timeline of events, and Naxos’ damages.

3, William Loukas WILL TESTIFY
c/o Lether Law Group
1848 Westlake Ave N, Suite 100
Seatile, WA 98109

Mr. Loukas was claimed to be a manager at Spiros Greek Restaurant and has knowledge
surrounding the substance of events, the timeline of events, and Naxos’ damages.

4, John Loukas WILL TESTIFY
c/o Lether Law Group
1848 Westlake Ave N, Suite 100
Seattle, WA 98109

Mr. Loukas was claimed to be a manager at Spiros Greek Restaurant and has knowledge
surrounding the substance of events, the timeline of events, and Naxos’ damages.

5, Gayle Anderson WILL TESTIFY
c/o Lether Law Group
1848 Westlake Ave N, Suite 100
Seattle, WA 98109

Ms. Anderson was represented to be an employee of Naxos, who turned out to be hired as
a public adjuster to help manage Naxos’ insurance claim and has knowledge surrounding the
substance of events, the timeline of events, and Naxos’ damages.

6, Johnny Lim WILL TESTIFY
c/o Cole | Wathen | Leid | Hall P.C,
1505 Westlake Ave N, Suite 700
Seattle, WA 98109

Mr. Lim has knowledge regarding the inception of the subject Policy for insurance and
surrounding substance of events regarding the subject Policy.
7. Tou Vang WILL TESTIFY

c/o Cole | Wathen | Leid | Hall P.C.
1505 Westlake Ave N, Suite 700

Seattle, WA 98109
[PROPOSED] PRETRIAL ORDER KELLER ROHRBACK L.L.P.
(2:18-cv-01287-JLR) - 13 1201 Third Avenue, Suite 3200

Seattle, WA 98101-3052
TELEPHONE: (206) 623-1900
FACSIMILE: (208) 623-3384

 

 
 

10
il
12
13
14
15
16
17
18
19

20.

21
a2
23
24
25
26

 

 

Case 2:18-cv-01287-JLR Document 93 Filed 02/18/20 Page 14 of 32

Mr, Vang has knowledge regarding the underwriting of the subject Policy for insurance
and the events surrounding the formation of the subject policy.

8, American Family 30(b)(6) Representative MAY TESTIFY
c/o Cole | Wathen | Leid | Hall P.C.
1505. Westlake Ave N, Suite 700
Seattle, WA 98109

American Family 30(b}(6) representative has knowledge regarding the substance of events,
the timeline of events, American Family’s claim handling and investigation, and American
Family’s relevant policies and procedures,

9, Erik Boe WILL TESTIFY

c/o Cole | Wathen | Leid | Hall P.C.
1505 Westlake Ave N, Suite 700
Seattle, WA 98109

Mr. Boe has knowledge regarding the substance of events, the timeline of events, American

Family’s claim handling and investigation, and American Family’s relevant policies and

procedures.
10. Records Custodian for the City of Kent, Washington MAY TESTIFY
220 Fourth Ave. §
Kent, WA 98032

The City of Kent has knowledge regarding the code violations committed by Naxos and
other information regarding compliance with local laws.

11. Records Custodian for the King County MAY TESTIFY
Department of Health
908 Jefferson St
Seattle, WA 98104

The King County Department of Health has knowledge regarding the code violations

committed by Naxos and other information regarding compliance with local laws.

[PROPOSED] PRETRIAL ORDER KELLER ROURBACK L.L.P.

(2:18-ev-01287-JLR) - 14 1201 Third Avenue, Sulte 3200
Seattle, WA 98401-3052

TELEPHONE: (206) 623-1900

FACSIMILE: {206) 623-3384

 

 
 

Case 2:18-cv-01287-JLR Document 93 Filed 02/18/20 Page 15 of 32

12, Maggie King — Service Coordinator . MAY TESTIFY
1-800 Water Damage
12600 Interurban Ave 5 #130
Tukwila, WA 98168
1-800 Water Damage was hired by Naxos, LLC to inspect the premises and conduct the
necessary repairs. Ms. King may testify regarding Naxos’ claims and alleged damages as well as

the circumstances surrounding the incident and other relevant information.

VIL EXHIBITS

A. Plaintiff's Exhibits:

 
   

 

 

 

Appraisal Award Form | Stipulated Disputed FRE

dated March 6, 2018 104(b);

(NAXOS-AMFAM) . FRE 401-
403

2 | Photos of Incident and | Stipulated Disputed . FRE

Damage (NAXOS- 104(b);

AMFAM00398-00407} FRE 401-
403

 

3 _| Reservation of Rights Stipulated Stipulated
Letter dated September
11, 2015 (NAXOS-

AMFAMO1374-01375)

 

 

 

4 | Belfor Estimate dated Stipulated Stipulated
October 21, 2015
(NAXOS-
AMEAM01678-01700)
5 | Tim Hanley Estimates | Stipulated Stipulated
‘dated October 28, 2015;
January 29, 2016;
February 15, 2016; and
March 6, 2016
(NAXOS-
AMFAMO00802-00804;
00809-00811; 00931-
00932; 00805-00808)
6 | MKA Estimate dated Stipulated Stipulated
April 1, 2016 (NAXOS8-
AMEFAM00488-00512)

 

 

 

 

 

 

 

 

 

 

[PROPOSED] PRETRIAL ORDER KELLER ROHRBACK L.L.P.

{2:18-cv-01287-JLR) - 15 1201 Third Avanua, Sulte 3200
Seattle, WA 98101-3052

TELEPHONE: (206) 623-1900

FACSIMILE: (206) 623-3384

 

 
Case 2:18-cv-01287-JLR Document 93 Filed 02/18/20 Page 16 of 32

 

Belfor Estimate dated
October 15, 2016
(NAXOS-
AMFAM00951-00980)

Stipulated

Stipulated

 

MKA and Belfor

Estimate dated October |

19, 2016 (NAXOS-
AMFAM00480-00487)

Stipulated

Stipulated

 

Armata Estimate dated
March 19, 2017
(NAXOS8-
AMFAM02143-02159)

Stipulated

Disputed

FRE
104(b);
FRE 401-
403; FRE
901(a)

 

10

Emails between Scott
Thomas and Drew
Gillette dated August
17 through September
29, 2015 (NAXOS-
AMFAMO01729-01733)

Stipulated

Disputed

FRE
104(b);
FRE 401-
403; FRE
901 (a)

 

11

August 2015 Emails
Between 1-800 and Erik

‘| Boe (NAXOS-

AMFAMO00311-00312)

Stipulated

Stipulated

 

12

Email from Drew
Gillette to Erik Boe
dated August 27, 2015
(NAXOS-
AMEFAMO00310)

Stipulated

Stipulated

 

13

Email from Tim Hanley
dated September 13,
2015 (NAXOS-
AMEAM01274)

Stipulated

Disputed

FRE
104(b);
FRE.401-
403; FRE
901 (a)

 

14

Email from Erik Boe to
Gayle Anderson dated
September 15, 2015
(NAXOS-
AMFAM01258)

Stipulated

Stipulated

 

15

Erik Boe Email to
Dudley Gaouette dated
March 18, 2016
(NAXOS-
AMFAMO00327)

Stipulated

Stipulated

 

16

 

 

Emails between Erik
Boe and Tim Hanley

 

Stipulated

 

Stipulated

 

 

 

 

 

[PROPOSED] PRETRIAL ORDER
(2:18-cv-01287-JLR) - 16

KELLER ROHRBACK LLP.

1201 Third Avenue, Suite 3200
Seattle, WA 99101-3062
TELEPHONE: (206) 623-1900
FACSIMILE: (2906} 629-3384

 

 

 
rR OUND

Oo of ss aH

10
1]
12

131}

14
15
16
17
18
19
20
21
22
23
24
25
26

Case 2:18-cv-01287-JLR Document 93 Filed 02/18/20 Page 17 of 32

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

dated March 25, 2016
(NAXOS-
AMFAM01712-01713)

17 | Melody Ewers Email to | Stipulated Stipulated
Erik Boe dated July 12,

2016 (NAXOS-
AMFAM01031-01033)

18 | Emails between Erik Stipulated | Stipulated
Boe and Dudley
Gaouette dated October
12 through October 14,

2016 (NAXOS-
AMFAMO01795-01797)

19 | Erik Boe Email dated Stipulated Disputed FRE
November 2, 2016 104(b);
(NAXOS- FRE 401-
AMFAMO00797)} 403; FRE

901 (a)

20 | Emails from Erik Boe | Stipulated Stipulated

dated June 8, 2016,
March 28, 2017, and
May 22, 2017, :
regarding MKA’s
Inspections and
Analysis (NAXOS-
AMFAM01802; 01043;

01840)

21 | Declaration of Ryan | Disputed Disputed FRE
Miletech regarding 104(b);
Armata Construction FRE 401-
Invoice ($34,681.31) 403; FRE

801{c); FRE
802; FRE
901(a)

22 | MDE, Inc. Invoices Disputed Disputed FRE

($9,286.89) 104{b);
FRE 401-
403; FRE
901 (a)

23 | ESI Invoices ($3,821.94 | Disputed. Disputed FRE

& $4,704.24) 104(b);
FRE 401-
403; FRE
901 (a)
{PROPOSED] PRETRIAL ORDER KELLER ROHRBACK L.L.P.

(2:18-cv-01287-JLR) - 17

1201 Third Avenue, Suita 3200
Seattle, WA $8101-3052
TELEPHONE: (206) 623-1900
FACSIMILE: (208} 623-3384

 

 

 
 

 

 

Case 2:18-cv-01287-JLR Document 93 Filed 02/18/20 Page 18 of 32

 

Declaration of Mark

 

 

 

 

 

 

 

 

 

 

 

24 Disputed Disputed FRE
Schaefer regarding 104(b);
Pacific Engineering FRE 401-
Invoices ($8,306.77 & 403; FRE
$2,525,70) 801(c); FRE

802; FRE
901 (a)

25 | Nathanael Cook Invoice | Disputed Disputed FRE

($11,422.82) 104(b);
FRE 401-
403; FRE

901{a}

26 | Judicial Dispute Disputed Disputed FRE
Resolution Invoice 104(b);
($1,000) FRE 401-

403; FRE
901(a)
27 | Adjusters International | Stipulated Disputed FRE
Invoice ($50,103) 104(b);
FRE 401-
403; FRE
_ 901 (a)

28 | ICS: Financial Stipulated Stipulated

Summary &
Transactions for Date of
LOBI Payment and
Month Naxos Lost
Property in Foreclosure
(NAXOS-

AMFAMO00298-00309)

29 | RGL Forensics Average | Stipulated Stipulated
Monthly Business
Income Loss (NAXOS8-

AMFAM01279)

30 | Pre-Incident Profit and | Stipulated Stipulated
Loss Statement
(NAXOS-

AMFAM01073)

31 | William Partin Report | Disputed Disputed FRE

Attachments/Schedules 104(b);
FRE 401-
403; FRE
801(c); FRE
802; FRE
901{a)

 

 

 

[PROPOSED] PRETRIAL ORDER
(2:18-cv-01287-JLR) - 18

KELLER ROWRBACK L.L.P.

1201 Third Avenue, Sulte 3200
Saattle, WA 98101-3052
TELEPHONE: (206) 6293-1900
FACSIMILE: {206} 623-3384

 

 

 
 

Oo fo wn mS

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:18-cv-01287-JLR Document 93 Filed 02/18/20 Page 19 of 32

 

 

 

 

 

 

 

 

 

 

 

 

32 | Claim Notes (NAXOS- | Stipulated Stipulated
AMFAM00007-00173)

33 | Claim Division Stipulated Disputed FRE
Corporate Guidelines 104(b);
for Property Claims FRE 401-
(NAXOS- 403; FRE
AMFAM02235-02247) 801(c); FRE

802; FRE

901 (a);

Confidential

and subject

to the

protective
order,

34 | CFR Claim Standard Stipulated Disputed FRE
Work for Water & 104(b);
Plumbing FRE 401-
(CONFIDENTIAL) 403; FRE
(NAXOS- 801(c); FRE
AMFAM(05057-05059) 802; FRE

901(a);

Confidential

and subject

to the

protective
order,

35 | Good Faith Claims Stipulated Disputed FRE
Handling PowerPoint “104(b);
(CONFIDENTIAL) FRE 401-
(NAXOS- 403; FRE
AMFAM05062-05101) 801(c); FRE

802; FRE

901 (a);

Confidential

and subject

to the

protective
order.

36 | Property Best Practices | Stipulated Disputed FRE
for Water Leakage 104{b);
Losses FRE 401-
(CONFIDENTIAL) 403; FRE
(NAXOS- 801(c); FRE
AMFAM05060-05061) 802; FRE

901 (a);
fPROPOSED] PRETRIAL ORDER IKELLER ROWURBACK L.L.P.

(2:18-cv-01287-ILR) - 19

1201 Third Avenue, Sulte 3200
Saattle, WA 98101-3052
TELEPHONE: (206) 623-1900
FAGSIMILE; (206) 623-3384

 

 

 
 

oO oo SY BD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:18-cv-01287-ILR Document 93 Filed 02/18/20 Page 20 of 32

 

 

 

 

 

 

 

 

 

 

 

John Loukas’s and
Gayle Anderson’s

 

 

Confidential
and subject
to the
protective
order.

37 | Underwriting File Stipulated Disputed FRE
Photos 104{b);
(CONFIDENTIAL) FRE 401-
(NAXOS- 403; FRE
AMFAM04892-04907) 801(c); FRE

802; FRE
901(a);
Confidential
and subject
to the
protective
order.

38 | Naxos Secretary of Stipulated Stipulated
State and LLC
Formation Documents

39 | Johnny Lim File Notes | Stipulated Stipulated
(Lim Production
000317-000329)

40 | Payment Receipt and Stipulated Stipulated
Handwritten Note
Showing Asimo Loukas
Loan (Lim Production
000282-000284)

41 | Evidence of Property Stipulated Stipulated
Insurance and
Certificate of Liability
Insurance (Lim
Production 000281 -

000282)

42 | Naxos Bankruptcy Stipulated Stipulated
Personal Property
Schedule (NAXOS-

AMFAMO2499-02503)

43 | Gayle Anderson Fax Stipulated Stipulated
from Melody Ewers
File ;

44 | RGL Forensics’ Stipulated | Stipulated
Schedules Showing

 

 

 

[PROPOSED] PRETRIAL ORDER
(2:18-cv-01287-JLR) - 20

KELLER ROHRBACK L.L.P.

1204 Third Avanue, Sulte 3200
Saattle, WA 98101-3052
TELEPHOWE: (206) 623-1900
FACSIMILE: (206) 623-3384

 

 

 
 

Case 2:18-cv-01287-JLR Document 93 Filed 02/18/20 Page 21 of 32

 

 

 

 

 

 

 

 

 

 

Employment Status
(NAXOS-
AMFAMO01286; 01287;
01581; 01622; 01633;
01912; 01923; 02082;
2.100; 02169)

45 | Food Service Inspection | Stipulated Stipulated

Reports from Pre-
Policy Inception
(NAXOS-

AMFAM05585-05656)

46 | Food Service Inspection | Stipulated Stipulated
Report dated June 24,

2015 (NAXOS-
AMFAM05672-05675)

47 | MDE Inc. Amended Disputed Disputed FRE
Report and Work Plan 104(b);
(NAXOS- FRE 401-
AMFAM01861-01879) 403; FRE

801(c); FRE
802; FRE
: 901(a)

48 | ESI Supplemental Disputed Disputed FRE
Report and Work Plan 104(b);
(NAXOS- FRE 401-
AMFAM02196-02213) 403; FRE

801(c); FRE
802; FRE
901 (a)
49 | Notice of Trustee’s Sale | Disputed Disputed FRE
for Naxos’s Building 104(b);
FRE 401-
403; FRE
801(c); FRE
| 802; FRE
901(a}
50 | Excise Tax Document | Disputed Disputed FRE
104(b);
FRE 401-
403; FRE
801(c); FRE
802; FRE
901 (a)
51 | Timeline of Key Events | Disputed Disputed FRE
104(b);

 

 

 

 

 

 

 

[PROPOSED] PRETRIAL ORDER
(2:18-cv-01287-JLR) - 21

KELLER ROURBACK L.L.P,

1201 Third Avenue, Suite 3200
Seattle, WA 98101-3052
TELEPHONE: (206) 623-1900
FACSIMILE: (206) 623-3384

 

 

 
 

BR w

aD

10.
\1
12

13

14
15
16
17
18
19
20
21
22
23

24

25
26

 

 

Case 2:18-cv-01287-JLR Document 93 Filed 02/18/20 Page 22 of 32

 

FRE 401-
403; FRE
801(c}; FRE
802; FRE
901{a)

 

52

Naxos Closing
Statement from
Appraisal ~ 02.23.2018
Email from Dudley
Gaouette

Disputed

Disputed

FRE
104¢b);
FRE 401-
403; FRE
801(c); FRE
802; FRE
901(a)

 

33

 

 

Naxos BPP Spreadsheet

 

Disputed

 

Disputed

FRE

104(b);

FRE 401-
403; FRE
801(c); FRE
802; FRE
901(a}

 

 

 

B.

 
   

Defendant’s Exhibits:

 

 

 

 

 

 

King County Disputed FRE 104(b);
Department of FRE 401-
Assessment Records; 403; FRE
Parcel Records 901{a)
(NAXOS-

AMFAM02395-2397)

A-2 | Naxos Financial Stipulated Disputed FRE 104(b);
Records (NAXOS- FRE 401-
AMFAM02398-2443; 403 -
1509-1534; 1541-1545;

2028)

A-3 | Naxos Bankruptcy Disputed Disputed FRE 104(b);
Records; Case No. 14- FRE 401-
15859 (NAXOS- 403; FRE
AMFAM02444-3584) 404; FRE

608; FRE
901 (a)

A-4 | Asimo Loukas Disputed Disputed FRE 104(b);
Bankruptcy Records; FRE 401-
Case No. i5-15126 403; FRE

404; FRE

 

 

 

 

[PROPOSED] PRETRIAL ORDER
(2:18-cv-01287-JLR) - 22

KELLER ROHRBACK L.LT?.

1201 Third Avanus, Suite 3206
Seatile, WA 98101-3052

. TELEPHONE: (206) 629-1900

FACSIMILE: (206} 623-3384

 

 

 

 
 

 

Case 2:18-cv-01287-JLR Document 93 Filed 02/18/20 Page 23 of 32

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

608; FRE

901(a);

FRCP
37(c)(1)

A-5 | Milos Island Bankruptcy | Disputed Disputed FRE 104{b);
Records, Case No. 14- FRE 401-
15861 403; FRE

404; FRE
608; FRE
901(a);
FRCP
37(c)(1)

A-6 | City of Kent Disputed Disputed FRE 104¢b);
Photographs (NAXOS- FRE 401-
AMFAM04524-4569) 403; FRE

901(a}

A-7 | Cityof Kent Employee | Disputed Disputed FRE 104(b);
Emails regarding the FRE 401-
Naxos closure 403; FRE
(NAXOS- 801(c); FRE
AMFAM04592-4595) 802; FRE

ae ‘| 901(a)

A-8 | City of Kent; Notice of | Disputed Disputed FRE 104(b);
Violation; 8/6/15 FRE 401-
(NAXOS- 403; FRE
AMFAM04596-4601) 801(c); FRE

802; FRE
901(a)

A-9 | City of Kent; Notice of | Disputed Disputed FRE 104(b);
Violation; 8/13/15 FRE 401-
(NAXOS- 403; FRE
AMFAM04602-4613) 801(c); FRE

802; FRE
901(a)

A-10 | Public Heath; Food Disputed Disputed FRE 104(b);
Establishment FRE 401-
Inspection Report; 403; FRE
8/5/15 (NAXOS- 404; FRE
AMFAM04700) 801(c); FRE

802; FRE
901 (a)

A-11 | Kent Fire Department; | Disputed Disputed FRE 104(b);
Incident Report; 7/13/15 FRE 401-
(NAXOS- 403; FRE
AMFAM04713-4715) 404; FRE

[PROPOSED] PRETRIAL ORDER. KELLER ROHRBACK L.L.?.

(2:18-cv-01287-JLR} - 23

1204 Third Avenue, Suite 3200
Seattle, WA 98101-3052
TELEPHONE: (206) 623-1990
FACSIMILE: (206) 623-3484

 

 

 
vA fb WwW bj

Oo CO “Tr DH

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24

25 |

26

Case 2:18-cv-01287-JLR Document 93 Filed 02/18/20 Page 24 of 32

 

 

 

 

 

 

 

 

 

 

 

 

 

801(c); FRE
802; FRE
901(a)

A-12 | City of Kent Disputed Disputed FRE 104(b);
Photographs (NAXOS- FRE 401-
AMFAM04776-4777) 403; FRE

901(a)
A-13 | City of Kent; Permit Disputed Disputed ERE 104(b);
Application regarding FRE 401-
plumbing; 3/21/11 403; MSI;
(NAXOS- FRE 801(c);
AMFAM048 13-4817) FRE 802;

| FRE 901 (a)

A-14 | City of Kent; Permit Disputed Disputed FRE 104(b);
Application regarding FRE 401-
plumbing; 11/27/12 403; MSJ;
(NAXOS- FRE 801(c);
AMFAM04835-4837) FRE 802;

FRE 901 (a

A-15 | ICS: Financial Summary | Stipulated Disputed FRE 104 fb);

& Transactions FRE 401-
| (NAXOS- 403
AMFAMO00298-309)

A-16 | Email from Erik Boe to | Stipulated Disputed FRE 401-
Trina Loukas regarding 403; FRE
LOBI; 8/7/15 (NAXOS- 106; FRE
AMFAM00634) 801(c); FRE

802

A-17 | RGL Forensics Records | Disputed Disputed FRE 104(b);
(NAXOS- FRE 401-
AMFAM00625-631; 403; FRE
642-661; 1562-1645) 801(c); FRE

802; FRE
901(a)

A-18 | BPP Chart (NAXOS- Disputed Disputed FRE 104(b);

AMFAM00832-874) FRE 401-
403; FRE
801(c); FRE
802; FRE
901(a}

A-19 | MKA Reports and Disputed Disputed FRE 104(b);

Records FRE 401-
403; FRE
801(c); FRE
802; FRE

 

 

 

 

 

[PROPOSED] PRETRIAL ORDER
(2:18-cv-01287-JLR) - 24

KELLER ROHRBACK L.L.P.

1201 Third Avenue, Suite 3200
Seattle, WA 98101-3052
TELEPHONE: (206) 623-1900
FAGSIMILE: (206) 623-3384

 

 

 
 

SS DH we FB HS WN

10.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

- 26

Case 2:18-cv-01287-JLR Document 93 Filed 02/18/20 Page 25 of 32

 

 

 

 

 

 

 

 

 

 

901{a)
A-20 | RGL Reports and Disputed Disputed FRE 104(b);
Records FRE 461-
403; FRE
801(c); FRE
802; FRE
901(a)
A-21 | Belfor Reports and . Disputed Disputed FRE 104(b);
Records FRE 401-
403; FRE
801{c); FRE
802; FRE
901(a)
A-22 | Case Forensic Reports | Disputed Disputed FRE 104(b);
and Records FRE 401-
403; FRE
801(c); FRE
802; FRE
901(a)
A-23 | Farrell & Associates Disputed Disputed FRE 104(b);
Reports and Records FRE 401-
403; FRE
801(c); FRE
802; FRE
901 (a)
A-24 | ARCH Consulting Disputed Disputed FRE 104(b);
Reports and Recerds FRE 401-
403; FRE.
801(c); FRE
802; FRE
901 (a)
A-25 | Email from Erik Boe to | Stipulated Disputed FRE 104(b);
Gayle Anderson; FRE 401-
9/15/15 (NAXOS- 403; FRE
AMFAM01258-1259) 801(c);FRE
: 802
A-26 | Payroll info from Gayle | Stipulated Disputed FRE 104(b);
Anderson (NAXOS- FRE 401-
AMFAMO01299-1304) 403; FRE
801(c); FRE
802
A-27 | State of Washington Disputed Disputed FRE 104(b);
Department of Revenue, FRE 401-
Continuing Lien 403; FRE
(NAXOS- 404: FRE

 

 

 

 

 

 

 

 

[PROPOSED] PRETRIAL ORDER

(2:18-cv-01287-JLR) - 25

KELLER ROHRBACK L.L.P.

1201 Third Avenue, Suite 3200
Seattle, WA 98161-3052
TELEPHONE: (206) 623-1900
FACSIMILE: (206) 623-3364

 

 

 
 

Nw

“a Oo wh RB Ww

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 2:18-cv-01287-JLR Document 93 Filed 02/18/20 Page 26 of 32

 

 

 

 

 

 

 

 

 

 

 

AMEFAMO1339-1368) 801(c); FRE
802; FRE
901 (a)

A-28 | Inspection Photos, Erik | Disputed Disputed FRE 104(b);
Boe (NAXOS- FRE 401-
AMFAM01376-1453) 403; FRE

801(c); FRE
802; FRE
901{a)

A-29 | Department of the Disputed Disputed FRE 104(b);
Treasury — Notice of FRE 401-
Levy (NAXOS- 403; FRE
AMFAM01535-1540) 404; FRE

901 (a)

A-30 ) American Family Disputed Disputed FRE 104(b);
Claims Diary (NAXOS- FRE 401-
AMFAM00007-173) 403; FRE

801(c); FRE
802; FRE
901(a)
A-31 | Naxos Financial Disputed Disputed FRE 104(b);
Records from Plaintiff - .| FRE 401-
403; FRE
801(c); FRE
802; FRE
901{a)

A-32 | Public Health — Food Disputed Disputed FRE 104(b);
Service Inspection an FRE 401-
Report; 5/17/13 403; FRE
(NAXOS- 404; FRE
AMFAM05643-5647) 801(c); FRE

802; FRE
90if{a)

A-33 | Public Health — Food Disputed Disputed FRE 104(b);
Service Inspection FRE 401-
Report; 5/20/13 403; FRE
(NAXOS- 404; FRE
AMFAM05648-5652) 801(c); FRE

802; FRE
901{a)

A-34 | Public Health — Food Disputed Disputed FRE 104(b);
Service Inspection FRE 401-
Report; 7/17/14 403; FRE
(NAXOS- 404; FRE
AMFAM05660-5663) 801{c); FRE

 

 

 

 

 

 

[PROPOSED] PRETRIAL ORDER
(2:18-cy-01287-JLR) - 26

KELLER ROHRBACK L.L.P,

1201 Third Avenus, Suite 3200
Seattle, WA 98101-3062
TELEPHONE: (206) 623-1900
FACSIMILE: (206) 623-3384

 

 

 
 

 

 

Case 2:18-cv-01287-JLR Document 93 Filed 02/18/20 Page 27 of 32

 

 

 

 

 

 

 

 

 

802; FRE
901(a)

A-35 | Public Health — Food Disputed Disputed FRE 104(b);
Service Inspection FRE 401-
Report; 11/5/14 403; FRE
(NAXOS- 404; FRE
AMFAM05664-5667) 801(c); FRE

802; FRE
901(a)

A-36 | Secretary of State — Disputed Disputed FRE 104(b);
LLC records (NAXOS- FRE 401-
AMFAM05676-5702) 403; FRE

801(c); FRE
802; FRE
901 (a)
A-37 | Ewers Report - 9/11/19 | Disputed Disputed MIL; FRE
104(b); FRE
401-403;
FRE 801{c);
FRE 802
A-38 | Ewers Supplemental Disputed Disputed MIL; FRE
- + Report -- 10/21/19 moa 104(b); FRE
401-403;
FRE 801(c);
FRE 802

A-39 | Ewers Rebuttal Report — | Disputed Disputed MIL; FRE

12/6/19 104(b); FRE
401-403;
FRE 801(c);
FRE 802;
FRCP
37(e)(1)

A-40 | Milo’s Island Disputed Disputed FRE 104(b);
Application for FRE 401-
Insurance — 8/23/14 403; FRE
(Lim Production 801(c}; FRE
000244-250) 802; FRE

901 (a);
RCW
48.18.080(1)

A-41 | Cancellation Request Disputed. Disputed FRE 104(b);
Fax — 10/30/13 (Lim FRE 401-
Production 000285) 403; FRE

801(c); FRE
802; FRE

 

 

 

 

 

 

[PROPOSED] PRETRIAL ORDER
(2:18-cy-01287-ILR) - 27

KELLER ROHRBACK L.L.P.

1201 Third Avanue, Suita 3200
Seattle, WA 98101-3052
TELEPHONE: (206) 623-1900
FACSIMILE: (208) 623-3384

 

 

 
aa

 

 

Case 2:18-cv-01287-JLR Document 93 Filed 02/18/20 Page 28 of 32

 

901 (a) -

 

A-42

Request for Authentic
Loss Information —
10/15/13 (Lim
Production 000287-289)

Disputed

Disputed

FRE 104(b);
FRE 401-
403; FRE
801(c); FRE
802; FRE
901 (a)

 

| A-43

Farmer’s Loss Run —
10/15/13. (Lim
Production 000305-306)

Disputed

Disputed

FRE 104(b);
FRE 401-
403; FRE
801(c); FRE
802; FRE
901(a)

 

A-44

Cancellation Request
Fax — 10/29/13 (Lim
Production 0003 12-316)

Disputed

Disputed

FRE 104{b);
FRE 401-
403; FRE
801(c); FRE
802; FRE
901 (a)

 

A-45

Naxos Application for
Insurance - (Lim

Production 000292-304) |

Disputed

Disputed

FRE 104(b),
FRE 401-
403; FRE
801(c); FRE
802; FRE
901(a);
RCW)
48.18.080(1}

 

A-46

William Loukas —
Criminal Records

Disputed

Disputed

MIL, FRE
104(b); FRE
401-403;

| FRE 404;
FRE 608;
FRE 609;
FRE 801(c);
FRE 802;
FRE 901 (a)

 

A-47

 

 

John Loukas — Criminal
Records

 

Disputed

 

Disputed

MIL; FRE
104(b); FRE
401-403;
FRE 404;
FRE 608;
FRE 609;
FRE 801{c);
FRE 802;
FRE 901 (a)

 

 

 

[PROPOSED] PRETRIAL ORDER.
(2:18-cv-01287-JLR) - 28

KELLER ROURBACK L.L.P.

1201 Third Avenue, Sulte 3266
Seattle, WA 98101-3052
TELEPHONE: (2096) 623-1900
FAGSEMILE: (206) 623-3384

 

 

 
BW Ww

wo oOo ° ns On wu

10
‘At
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:18-cv-01287-JLR Document 93 Filed 02/18/20 .Page 29 of 32

 

 

 

 

 

 

 

 

 

 

 

A-48 | Trina Loukas — Disputed Disputed FRE 104(b);
Bankruptcy Records; FRE 401-
Case No, 11-16003 A403; FRE

404; FRE
608; FRE
901 (a)

A-49 | Gayle Anderson ~ Disputed Disputed FRE 104(b);
Bankruptcy Records; FRE 401-
Case No. 10-11440 403; FRE

404; FRE
608; FRE
901(a)

A-50 | Gayle Anderson — Disputed Disputed FRE 104(b);
Bankruptcy Records; FRE 401-
Case No. 17-12456 403; FRE

404; FRE
608; FRE
901(a)

A-51 | Naxos Profit and Loss | Disputed Disputed FRE 104(b); |

Comparison FRE 401-
403; FRE
801(c); FRE
802; FRE
901(a)

A-52 | American Family Disputed Disputed FRE 104(b);
Estimates and Reports FRE 401-
(NAXOS- 403; FRE
AMFAM00875-876; 801(c); FRE
1267-1270, 832-874; 802; FRE
909-926; 1678-1700; 901(a)
2012-2027; 2174-2195;

| 1423-1454; 1561)

A-53 | American Family Disputed Disputed FRE 104(b);
Correspondence FRE 401-
(NAXOS- 403; FRE
AMFAMO01173-1179, 801{c); FRE
1245-1247; 1271-1273; 802; FRE
1349-1375; 2009-2010) 901(a)

A-54 | Erik Boe Emails _| Disputed Disputed FRE 104(b);
(NAXOS- FRE 401-
AMFAM003 10; 1002- 403; FRE
1041; 1043-1057; 1059- 801(c); FRE
1063; 1171-1172; 1243- 802; FRE
1244; 1248-1266; 1274- 901(a)

1276; 1462; 1479-1480,

 

 

 

[PROPOSED] PRETRIAL ORDER
(2:18-ev-01287-JLR) - 29

KELLER ROHRBACK L.L.P.

1204 Third Avenue, Suite 3200
Seattle, WA 98101-3052
TELEPHONE: (206) 623-1900
FACSIMILE: (206) 623-3384

 

 

 
 

Oo fo§ SY DH A

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 2:18-cv-01287-JLR Document 93 Filed 02/18/20 Page 30 of 32

 

1484-1485; 1703-1859;
1929-1930; 2004-2006;
2008; 2011; 2107-2110;
311-333; 444-448; 634-
636; 794-796; 948-950;

 

 

 

 

 

 

 

 

 

 

 

981-1001)

A-55 | IRS Notice of Levy Disputed Disputed FRE 104(b);
(NAXOS- FRE 401-
AMFAMO1113-1118) 403; FRE

801(c); FRE
802; FRE
901 (a)
The Parties’ Objection Code:
MIL This evidence is the subject of a motion in limine pending before the Court.
RCW No application for the issuance of any insurance policy or contract shall be

48,18.080(1) | admissible in evidence in any action relative to such policy or contract, unless a
true copy of the application was attached to or otherwise made a part of the
policy when issued and delivered. There is no evidence any insurance

 

 

 

 

 

application was attached or made part of the relevant policy(s) when issued and
| delivered to Naxos, ; oy

 

Vil. ACTION BY THE COURT

(a) This case is scheduled for trial before a jury on March 9, 2020.

(b) Trial briefs shall be submitted to the Court on or before March 2, 2020.

{c) Jury instructions requested by either party shall be submitted to the Court on or
before March 2, 2020. Suggested questions of either party to be asked of the jury by the Court on
voir dire shall be submitted to the Court on or before March 2, 2020.

(d) Court rulings (if any):

1. American Family violated WAC 284-30-370.

This order has been approved by the parties as evidenced by the signatures of their counsel.

This order shall control the subsequent course of the action unless modified by a subsequent order,

This order shall not be amended except by order of the court pursuant to agreement of the parties

[PROPOSED] PRETRIAL ORDER KELLER ROHRBACK L.L.E.

(2:18-ev-01287-JLR) - 30 1201 Third Avenue, Suite 3200
. Seattle, WA 04101-3052

TELEPHONE: (206) 623-1900

FACSIMILE: (206) 623.3364

 

 
 

wm Se WwW bf

oO wo SN

10
11
12
13
14
15
16
17
18
19
20
21
- 22
23
24
25
26

 

 

Case 2:18-cv-01287-JLR Document 93 Filed 02/18/20 Page 31 of 32

or to prevent manifest injustice.

DATED this 18th day of February, 2020.

KELLER ROHRBACK L.L.P,
By /s/ Jan S. Birk

Tan 8. Birk, WSBA #31431

Jeff N. Comstock, WSBA #41575

1201 Third Avenue, Suite 3200

Seattle, WA 98101

Tel: 206-623-1900 | Fax: 206-623-3384
ibirk@kellerrohrback.com
joomstock@kellerrohrback.com
Attorneys for Plaintiff

LETHER & ASSOCIATES, PLLC

isi Eric J. Neal (via telephonic approval)
Eric J. Neal, WSBA #31863

1848 Westlake Avenue N, Suite 100
Seattle, WA 98109

P: (206) 467-5444/F: (206) 467-5544
eneal@letherlaw.com

Attorneys for Plaintiff

~ COLE | WATHEN | LEID | HALL, P.C.

is/ Jeremy L. Muth (via telephonic approval}
Rory W. Leid, IIL, WSBA #25075

Jeremy L; Muth, WSBA #52055

1505 Westlake Avenue North, Suite 700
Seattle, WA 98109-6243

Tel: (206) 622-0494 | Fax: (206) 587-2476
rleid@cwlhlaw.com | jmuth@cwlhlaw.com
Attorneys for Defendant

Dated tris Hth day of arcla, 2020,

[PROPOSED] PRETRIAL ORDER
(2:18-cv-01287-JER) - 31

CYL

James (LL. Robart

United (States Danae Tadge

KELLER ROHRBACK L.L.P,

1201 Third Avenue, Suite 3200
Seattle, WA 98101-3052
TELEPHONE: (206) 623-1900
FACSIMILE: (206) 623-3384

 

 
oO fo SN Ow me UB UN

10
11
12
13

14 ||.

15
16
\7
18
19
20
al
22
23
24
25
26

 

 

Case 2:18-cv-01287-JLR Document 93 Filed 02/18/20 Page 32 of 32

CERTIBICATE OF SERVICE

I certify that on 18° day of February, 2020, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system which will send notification of such filing to the
persons listed below:

Rory W. Leid, Il, WSBA #25075.

Jeremy L. Muth, WSBA #52055

Cole Wathen Leid Hall, P.C,

303 Battery Street

Seattle, WA 98121

E: rleid@cwihlaw.com; imuth@ewihlaw. com
Attorneys for Defendant

Eric J. Neal, WSBA #31863

 

 

Lether Law Group /

1848 Westlake Avenue North, Suite 100 ¢ f

Seattle, WA 98109 f

E: eneal@letherlaw.com

Attorneys for Plaintiff NL
Megan Johnston, Legal Assistant. .
Keller Rohrback L.L.P.

1201 Third Averme, Suite 3200
Seattle, WA 98101
(206) 623-1906

4841-0075-4613, v. 1
4841-0075-4613, v. 1

[PROPOSED] PRETRIAL ORDER KELLER ROHRBACK L.L,P.

(2:18-cv-01287-JLR) - 32 1201 Third Avanua, Suite 3200
Seattle, WA 98101-3052

TELEPHONE: (206) 623-1900

FACSIMILE: (208) 623-3384

 

 
